Case 14-31229-sgj15 Doc 195 Filed 07/02/19     Entered 07/02/19 13:36:51   Page 1 of 17




              IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NOTHERN DISTRICT OF TEXAS


 IN RE: MTGOX CO., LTD.                                                    DEBTOR

                                                              CAUSE NO. 14-31229


                    MOTION FOR STATUS CONFERENCE


       Pursuant to the broad discretion vested with this Court under Chapter 15 to

 protect the interests of United States creditors and to guarantee fairness in the

 prosecution of foreign insolvencies, Jed McCaleb requests a conference with this

 Court to discuss several issues (detailed below) related to the administration of the

 MTGOX insolvency proceeding. McCaleb’s position in the MTGOX insolvency

 proceeding is unique among the thousands of creditors who have filed claims in the

 Second Japanese Rehabilitation Proceeding, and this Court’s assistance is needed to

 guarantee his interests are adequately protected.

I.   FACTUAL BACKGROUND

       Jed McCaleb is a California-based software developer and entrepreneur. In

 2010, McCaleb created the MTGOX bitcoin exchange. Though he sold MTGOX

 three years prior to its collapse, several MTGOX creditors are now seeking to hold

 McCaleb liable for their losses on the MTGOX exchange.

                                           1
Case 14-31229-sgj15 Doc 195 Filed 07/02/19   Entered 07/02/19 13:36:51   Page 2 of 17




    A. The alleged theft of the Raggios’ bitcoins and the subsequent investigation

       Drs. Donald and Chris Raggio (“the Raggios”) created an account on the

MTGOX exchange in late 2010 and deposited $5,000. See, Affidavit of Chris

Raggio, attached as Exhibit A, at ¶ 2; Amended Complaint, attached as Exhibit B,

at ¶ 6. The Raggios bought and sold thousands of bitcoins with other MTGOX users

and the bitcoins they purchased were placed in their MTGOX account.

       The Raggios allege that, from January 7 to January 9, 2011, someone stole

9,406.33 bitcoins from their MTGOX account. See Exhibit B, at ¶ 11. At the time,

the value of those bitcoins was approximately $3,100 ($0.33 per bitcoin). The

Raggios discovered the theft on January 9, 2011 and immediately informed

McCaleb. There is no evidence the site’s security measures were circumvented.

Rather, the theft was perpetrated by someone using the Raggios’ own password to

access their account.

       At McCaleb’s suggestion, the Raggios enlisted the help of Michael

Marquardt—known as “Theymos” on bitcoin message boards—to trace the bitcoin

theft and electronic movement of the bitcoins. McCaleb believed he might have

identified the MTGOX account of the person responsible for the unauthorized

withdrawals and froze that user’s account pending further investigation. See Exhibit

B, at ¶ 16. That user was known as “Baron”. Id. , at ¶ 17. We believe those coins

                                         2
Case 14-31229-sgj15 Doc 195 Filed 07/02/19    Entered 07/02/19 13:36:51   Page 3 of 17




remained in Baron’s frozen account on the day of MTGOX’s collapse.

       McCaleb sold the MTGOX exchange on February 11, 2011 to Tibanne KK, a

Japanese company owned by Mark Karpeles. See McCaleb Affidavit, attached as

Exhibit C, at ¶ 8. The Raggios began corresponding with Karpeles regarding the

recovery of their allegedly stolen bitcoins. The Raggios told Theymos that Karpeles

had taken over the investigation and “[i]t’s up to Mark [Karpeles] to see if we are

able to recover the stolen BTC.”

       On May 30, 2011, the Raggios told McCaleb:

             I am glad you did what you could to take action against
             this scammer. Hopefully this will work and I will get the
             coins back. And if for some reason that doesn’t work out
             maybe bitcoin will hit 1000 and what [sic] we will have
             more than enough regardless.

Again, on December 21, 2011, the Raggios e-mailed McCaleb, updating him on the

investigation, expressing their appreciation for his efforts, and acknowledging that

he was not responsible for “mak[ing] things right”:

             I’m not asking you to intervene on my or my father’s
             behalf. Mark is the owner of Mt Gox now. It’s his call
             whether he wants to make things right with us as he did
             with Bitomat.

The Raggios corresponded with McCaleb well into 2012 (including an in-person

meeting in August 2011), discussing wide-ranging topics including philosophical

issues related to technology, the future of bitcoin, ideas for future development, and
                                          3
Case 14-31229-sgj15 Doc 195 Filed 07/02/19    Entered 07/02/19 13:36:51    Page 4 of 17




the status of the bitcoin theft. Throughout this time, the Raggios never suggested that

McCaleb had breached any obligation to them or was responsible for recovering

their bitcoins. Meanwhile, the Raggios continued to correspond with Karpeles.

According to the Raggios, Karpeles told them in March 2012 that he was not

responsible for recovering their bitcoins. The Raggios’ effort to recover their

bitcoins stopped at that time.

    B. The Raggio litigation

       The Raggios filed suit in Mississippi state court on March 5, 2014—three

years and 54 days after the theft, but mere days after MTGOX’s collapse—to recover

the value of their allegedly stolen bitcoins. The Raggios named MTGOX a sole

proprietorship, MTGOX, Inc., MT.GOX KK, Tibanne KK, Mutum Sigillum, LLC,

Code Collective, LLC, Jed McCaleb, Mark Karpeles, and several John Doe

defendants. See Original Complaint, attached as Exhibit D. The Raggios never

served MT.GOX KK, Tibanne KK, Mutum Sigillum, LLC, or Mark Karpeles. By

March 5, 2014, the bitcoins’ price had reached approximately $660, from $0.33, a

roughly 2,000-fold increase. Today, the bitcoins’ price is nearly $11,000 per bitcoin.

As a result, the Raggios contend they are now entitled to more than $100 million

from McCaleb.




                                          4
Case 14-31229-sgj15 Doc 195 Filed 07/02/19     Entered 07/02/19 13:36:51    Page 5 of 17




       This litigation has continued in fits and starts over the course of the past five

years, most of which centered on litigating statute of limitations issues with the

Raggios’ claims. On September 7, 2018, the Raggios amended their Complaint,

naming only Jed McCaleb, Code Collective, LLC, and MTGOX, Inc. See Exhibit B.

The Raggios now include claims for breach of the Uniform Commercial Code,

breach of contract, specific performance for return of the lost bitcoins (frozen in

Baron’s account and held by the MTGOX estate), breach of fiduciary duty, bailment,

fraud, constructive trust, conversion, account stated, conspiracy, and negligence. See

Exhibit B.

       The Raggios filed a Proof of Claim in the Second Japanese Rehabilitation

Proceeding on October 16, 2018. On January 9, 2019, McCaleb first received a copy

of the Raggios’ Proof of Claim in the MTGOX bankruptcy. In that Proof of Claim,

the Raggios seek recovery of 9,406.33 bitcoins—the exact sum claimed against

McCaleb in the Mississippi lawsuit. See Raggios’ Proof of Claim, attached as

Exhibit E, at 3, 5. One day after receiving the Raggios’ Proof of Claim, McCaleb

removed the Raggio case to federal court based on bankruptcy-related jurisdiction.

See Docket for Raggio v. MTGOX, Inc., United States District Court for the Southern

District of Mississippi, Cause No. 3:19-cv-00022.

    C. McCaleb is Owed Indemnity for All MTGOX-related Claims

                                           5
Case 14-31229-sgj15 Doc 195 Filed 07/02/19    Entered 07/02/19 13:36:51   Page 6 of 17




       As previously described above, McCaleb created MTGOX in 2010. On

February 3, 2011, he sold MTGOX to Mark Karpeles and K.K. Tibanne (“Tibanne”).

Pursuant to that agreement, Karpeles and Tibanne were to “[f]orm New Gox within

six months” and “New Gox will acquire all of MTGOX.” See Sale Contract for

MTGOX, attached as Exhibit F. The agreement also provided that McCaleb “retains

no control of MTGOX or New Gox,” and that McCaleb would be indemnified

“against any legal action that is taken against [him] with regards to” the MTGOX

exchange. Id.

    D. MTGOX Corporate History and Subsequent Insolvencies

       “New Gox” became MtGox Co., Ltd. a/k/a MtGox KK (the debtor here,

referred to as “MTGOX”). Tibanne is the parent company of MTGOX and all of its

affiliated entities (e.g.., MtGox Inc. and MtGox North America). MTGOX continued

in operation for more than three years after McCaleb sold it. On February 7, 2014,

MTGOX halted withdrawals on the exchange. By February 28, 2014, MTGOX

suspended all trading on the exchange and filed a petition for civil rehabilitation in

Japan (hereinafter “the First Japanese Rehabilitation Proceeding”). On March 9,

2014, it filed a voluntary petition in this Court commencing this Chapter 15

bankruptcy proceeding as an ancillary proceeding to the operative Japanese

bankruptcy proceeding.

                                          6
Case 14-31229-sgj15 Doc 195 Filed 07/02/19   Entered 07/02/19 13:36:51   Page 7 of 17




       On April 16, 2014, the Japanese court concluded that MTGOX did not have

sufficient assets to satisfy its obligations leading it to dismiss the First Japanese

Rehabilitation Proceeding and replace it with a liquidation proceeding (“the

Japanese Liquidation Proceeding”). Because of its heavy reliance on MTGOX for

revenue, the Japanese Liquidation Proceeding ultimately forced Tibanne into

bankruptcy. An ancillary Chapter 15 proceeding was commenced in the U.S.

Bankruptcy Court for the Southern District of New York by Tibanne on February 3,

2015. See In re Tibanne Co., Ltd., United States Bankruptcy Court for the Southern

District of New York, No. 15-10255. There has been very little activity in the

Tibanne Chapter 15 proceeding, but it appears there is ongoing litigation between

the Tibanne trustee and the MTGOX trustee.

       Between June 2014 and June 2018, the value of bitcoins increased

approximately 1,200% with a peak increase reaching over 2,800%. This change in

value in MTGOX’s bitcoin holdings led to a change in circumstances for the

Japanese Liquidation Proceeding, leading the court to stay the Japanese Liquidation

Proceeding because creditors might be made whole. As a result, on June 22, 2018

the Japanese court initiated a new civil rehabilitation proceeding (hereinafter

“Second Japanese Rehabilitation Proceeding”), and it stayed the Japanese

Liquidation Proceeding pursuant to Article 39 of the Japanese Civil Rehabilitation

                                         7
Case 14-31229-sgj15 Doc 195 Filed 07/02/19    Entered 07/02/19 13:36:51   Page 8 of 17




Act. On October 25, 2018, the trustee in the Second Japanese Rehabilitation

Proceeding asked this Court to modify its recognition order to identify the Second

Japanese Rehabilitation Proceeding as the operative main proceeding here. On

December 11, 2018, this Court granted that request.

    E. Administration of the Claims in MTGOX Bankruptcy

       The original deadline for filing claims in the Japanese Liquidation Proceeding

was July 29, 2015. The Raggios did not file a proof of claim in the Japanese

Liquidation Proceeding. Once the Second Japanese Civil Rehabilitation was

commenced in June 2018, the proof of claim filing process started over. The new

deadline for filing claims was October 22, 2018. That deadline was later extended

to December 26, 2018. The proof of claim form, however, limited recovery to those

who had bitcoins in an account on the MTGOX exchange at the time it collapsed

(February 2014). See Exhibit E, at 15.

       As mentioned above, the Raggios filed their Proof of Claim in the Second

Japanese Rehabilitation Proceeding on October 16, 2018. That Proof of Claim was

not provided to McCaleb until January 9, 2019, after the close of the claims period

for the Second Japanese Rehabilitation Proceeding. On February 6, 2019, McCaleb

submitted a Proof of Claim in the Second Japanese Civil Rehabilitation Proceeding,

seeking indemnity and/or to prevent the Raggios from obtaining a double recovery

                                          8
Case 14-31229-sgj15 Doc 195 Filed 07/02/19     Entered 07/02/19 13:36:51   Page 9 of 17




in the Mississippi lawsuit and the insolvency proceeding. See McCaleb Proof of

Claim and Letter, attached as Exhibit G.

       As evidenced by the Proof of Claim form, the claim process is ill-suited for

the indemnity-type interest asserted by McCaleb here. See Exhibit E. The same is

true of the Raggios, who are asserting a claim for bitcoins that were not present in

their account at the time MTGOX collapsed. The fact that those bitcoins were not in

their account forms the very basis of their claim; yet it appears it will also be the

basis for denying their claim.

       On the other hand, it was reported in April 2019 that the trustee was approving

reimbursement for creditors who did not file proofs of claims at all so long as those

creditors had verified account balances on the MTGOX exchange at the time it

collapsed. Under such an approach reimbursement is automatically granted to

individuals like Baron (the owner of the account frozen in 2011 during the

investigation of the Raggios’ theft) irrespective of whether he claims ownership of

those bitcoins via a Proof of Claim. Id. Baron’s frozen bitcoins are the subject of the

Raggio litigation and there is compelling evidence that those bitcoins are stolen

property; to approve reimbursement of those bitcoins to Baron without any

procedure for resolving the issues of disputed ownership would be a gross injustice.

But, there is no mechanism in the Second Japanese Rehabilitation Proceeding for

                                           9
Case 14-31229-sgj15 Doc 195 Filed 07/02/19       Entered 07/02/19 13:36:51   Page 10 of 17




 McCaleb (or the Raggios) to learn the status of the Baron account or its frozen

 bitcoins. McCaleb is also left at the mercy of Raggios’ counsel to remain informed

 as to the status of their pending claim.

       After filing his Proof of Claim, McCaleb received no communication from

 MTGOX or the MTGOX trustee. In late April, after an inquiry by McCaleb, the

 MTGOX Technical Support Center emailed counsel for McCaleb to inform him the

 claim was not accepted. See Compilation of E-mails, attached as Exhibit H, at 17.

 No information was given for how to challenge this determination. Id. In early May

 the MTGOX Technical Support Center further explained that the claim was neither

 approved nor disapproved but was essentially disregarded. Id. at 22. This was the

 explanation given for why McCaleb received no communication from the trustee

 himself.

       McCaleb has repeatedly requested information about how to protect his

 interests in the ongoing Second Japanese Civil Rehabilitation Proceeding including

 how to seek reassessment of the decision to disregard his claim. See generally

 Exhibit H. McCaleb laid out in a letter originally transmitted with his proof of claim

 and also in subsequent emails that he believes his claim is co-extensive with the

 timely-filed claims of others (i.e., the Raggios). See generally Exhibits G and H.

 McCaleb was not seeking any new recovery from the estate, therefore there is no

                                            10
Case 14-31229-sgj15 Doc 195 Filed 07/02/19     Entered 07/02/19 13:36:51   Page 11 of 17




 prejudice in evaluating McCaleb’s claim in the first instance. One week ago,

 McCaleb finally received communication from the trustee, who explained that

 McCaleb must submit a document in Japanese explaining his position in order to

 have his claim evaluated. See Exhibit H, at 25. Yet, all indications are that

 McCaleb’s best-case scenario is having his claim evaluated pursuant to the

 extremely narrow review process described above.

    F. McCaleb Faces Copy-Cat Lawsuits

       The Raggio lawsuit is not the only matter pending against McCaleb wherein

 creditors of MTGOX seek to hold him liable for damages from MTGOX’s collapse.

 Other MTGOX creditors, frustrated by the lack of progress in the MTGOX

 bankruptcy, recently made similar claims against McCaleb. A lawsuit filed on May

 17, 2019 (and not yet served on McCaleb) alleges that McCaleb made

 representations in 2010 and 2011 that caused the plaintiffs to lose the bitcoins they

 had on the MTGOX exchange when it collapsed in 2014. The status of these

 individuals’ proofs of claim (assuming they filed one) also remains unknown, but

 they claim they are entitled to more than 45,000 BTC. This lawsuit was filed after

 the deadline for which McCaleb could have filed a Proof of Claim, as will any future

 claims that may be brought.




                                          11
 Case 14-31229-sgj15 Doc 195 Filed 07/02/19       Entered 07/02/19 13:36:51   Page 12 of 17




        It is suspected that the claims currently pending against McCaleb involve

  some of the largest individual claims in the MTGOX insolvency proceeding. Yet,

  the Second Japanese Civil Rehabilitation Proceeding appears to have no mechanism

  for McCaleb to protect himself against the growing wave of litigation involving

  MTGOX creditors now seeking to hold him liable for MTGOX’s liabilities.

II.   REQUEST FOR STATUS CONFERENCE

        Chapter 15 was created to promote “cooperation between United States

  courts, trustees, examiners, debtors and debtors in possession and the courts and

  other competent authorities of foreign countries [for] fair and efficient

  administration of cross-border insolvencies that protects the interests of all creditors

  and other interested entities.” In re Bear Stearns High-Grade Structured Credit

  Strategies Master Fund, Ltd., 374 B.R. 122, 126 (Bankr. S.D.N.Y. 2007); accord 11

  U.S.C. § 1501(a). “Chapter 15 accords the court substantial discretion and

  flexibility” to advance those interests. Id.

        In particular, Code § 1507(b)(2) embodies the requirement that “a U.S. court

  consider the prejudice and inconvenience to U.S. creditors in prosecuting their

  claims in the foreign proceeding” where it states clearly that “protection of claim

  holders in the United States” is a central purpose behind Chapter 15. See 8 Norton




                                             12
Case 14-31229-sgj15 Doc 195 Filed 07/02/19     Entered 07/02/19 13:36:51   Page 13 of 17




 Bankr. L. & Prac. 3d § 154:22. Foreign courts must provide assurance that “claims

 arising under U.S. law will be protected.” Id.

       McCaleb, the founder of MTGOX who sold it three years before its collapse,

 has been placed in an impossible situation. U.S. creditors of MTGOX who are

 frustrated with the Second Japanese Civil Rehabilitation Proceeding are now turning

 to McCaleb to assert claims that he is somehow responsible for covering MTGOX’s

 obligations. The MTGOX claims process is not designed to handle claims based on

 contractual indemnity or theft. The trustee/foreign representative has been tasked

 with caring for the interests of thousands of individual (and oftentimes anonymous)

 creditors around the world in an extraordinarily complex, volatile, and unwieldy

 insolvency proceeding. While McCaleb understands the difficulty of the

 trustee/foreign representative’s job, McCaleb has not been able to obtain information

 about how to protect his interests in the Second Japanese Civil Rehabilitation.

       Pursuant to the broad discretion afforded this Court, McCaleb requests a status

 conference to obtain the following information from the Court, the foreign

 representative, or the foreign representative’s U.S. counsel:

       1) What evaluation criteria and procedures exist for the claims of
          McCaleb, the Raggios, and other similarly situated parties?

          The Second Japanese Rehabilitation Proceeding (and its Proof of
          Claim procedure) is structured around providing recovery for
          individuals with bitcoins in an account on MTGOX at the time of its
                                          13
Case 14-31229-sgj15 Doc 195 Filed 07/02/19     Entered 07/02/19 13:36:51   Page 14 of 17




          collapse. More information is needed with respect to claims based
          on theft of bitcoins from one’s MTGOX account prior to the
          collapse.

       2) What procedures exist to resolve the disputed ownership of
          bitcoins frozen in Baron’s account?

          All involved parties believed a MTGOX account holder named
          Baron may have stolen the Raggios’ bitcoins. His account was
          frozen and, to our knowledge, remained frozen at the time MTGOX
          collapsed. A failure to account for this disputed ownership will
          result in prejudice to McCaleb, the Raggios, and potentially all other
          MTGOX creditors.

       3) Will McCaleb, the Raggios, and others be given a clear
          explanation for any determination on their claims that will
          provide sufficient time and information to allow for that
          determination to be challenged?

          The communication from MTGOX has been erratic and untimely.
          Assurances are needed to guarantee McCaleb, the Raggios, and
          others have sufficient opportunity to prosecute their claims.

       4) Will MTGOX’s Civil Rehabilitation honor contractual
          indemnity obligations owed to McCaleb?

          McCaleb continues to be presented with new claims covered by the
          indemnity provisions of the MTGOX sale contract. There is no
          information available regarding the allocation of assets and
          liabilities between MTGOX and Tibanne. Furthermore, McCaleb
          seeks information regarding whether a substantive consolidation (or
          similar procedure) of MTGOX, Tibanne, and other MTGOX-related
          entities has been considered to protect the interests of all U.S.
          creditors.




                                          14
Case 14-31229-sgj15 Doc 195 Filed 07/02/19       Entered 07/02/19 13:36:51    Page 15 of 17




 Given the lack of formal procedures in place to address the above issues in the

 Second Japanese Rehabilitation Proceeding, there is a significant risk of prejudice

 to McCaleb, the Raggios, and other similarly situated individuals and entities.

       This Court has the authority to grant the relief requested above. “Code §

 1525(b) authorizes the court to communicate directly with, or to request information

 or assistance directly from, a foreign court or a foreign representative.” See 8 Norton

 Bankr. L. & Prac. 3d §154:27. The legislative history reveals that “the rights of

 courts to communicate with other courts in worldwide insolvency cases is of central

 importance [and t]his section authorizes courts to do so.” Id. In fact, clear protocols

 are established under Bankruptcy Rule 5012 for how a U.S. bankruptcy court is to

 engage a foreign court or foreign representative, demonstrating this Court has such

 authority. Id.

       Chapter 15 also contemplates this Court’s power to conduct discovery of a

 foreign proceeding. See 8 Norton Bankr. L. & Prac. 3d § 154:14. And U.S. courts

 have reserved the right to “review any proposed distribution to creditors to determine

 that the interests of the creditors in the United States are sufficiently protected” under

 their Chapter 15 powers. Id. (discussing In re RHTC Liquidating Co., 424 B.R. 714,

 717-18 (Bankr. W.D. Pa. 2010)). This Court has broad discretion to provide the relief




                                            15
Case 14-31229-sgj15 Doc 195 Filed 07/02/19     Entered 07/02/19 13:36:51   Page 16 of 17




 requested so that McCaleb can fully protect his interests without undue prejudice or

 inconvenience.

       WHEREFORE, for the reasons stated above, McCaleb requests that this court

 grant the relief requested above.

       Respectfully submitted, this the 2nd day of July, 2019.



                                               JED McCALEB


                                               By: /s/ Edwin S. Gault Jr.
                                               EDWIN S. GAULT, JR. (TX
                                               #24049863)
                                               FORMAN WATKINS & KRUTZ LLP
                                               210 East Capitol Street, Suite 2200
                                               (39201)
                                               P.O. Box 22608
                                               Jackson, MS 39225-2608
                                               Phone: (601) 960-8600
                                               Facsimile: (601) 960-8613
                                               win.gault@formanwatkins.com

                                               Counsel for Jed McCaleb




                                          16
Case 14-31229-sgj15 Doc 195 Filed 07/02/19     Entered 07/02/19 13:36:51   Page 17 of 17




                          CERTIFICATE OF SERVICE

       I do hereby certify that I have served the foregoing using the Court’s ECF

 System, which sent notifications to all known counsel of record.

       THIS, the 2nd day of July, 2019.


                                             /s/ Edwin S. Gault, Jr.
                                             EDWIN S. GAULT JR.




                                          17
